GRANT, Senior District Judge,
dissenting.
While the majority opinion is well-reasoned, I respectfully dissent because I conclude that the majority fails to accord adequate deference to the agency’s interpretation of its own regulations.
It is axiomatic that this Court must accord great deference to an agency’s interpretation of its own regulations. Bahramizadeh v. U.S.I.N.S., 717 F.2d 1170, 1173 (7th Cir.1983); Seneca Oil Co. v. Department of Energy, 712 F.2d 1384, 1396 (TECA 1983); General Crude Oil Co. v. *1471Department of Energy, 585 F.2d 508, 515 (TECA 1978), cert. denied, 440 U.S. 912, 99 S.Ct. 1226, 59 L.Ed.2d 461 (1979); Udall v. Tallman, 380 U.S. 1, 16, 85 S.Ct. 792, 13 L.Ed.2d 616 (1965), rehearing denied, 380 U.S. 989, 85 S.Ct. 1325 (1965) ( When the , ’ „ . construction of an administrative regula- ,. ,, ...... . „ tion rather than a statute is m issue, defer- ... , . ence is even more clearly m order. ) This , ,, , . . Court should uphold an agency decision even if it is of less than ideal clarity so long as the agency’s path may reasonably be discerned. McCulloch Gas Processing Corp. v. Department of Energy, 650 F.2d 1216, 1221 (TECA 1981), quoting Bowman Transportation, Inc. v. Arkansas-Best Freight System, Inc., 419 U.S. 281, 285-86, 95 S.Ct. 438, 441-442, 42 L.Ed.2d 447 (1974). By contrast, agency interpretations of administrative regulations that are plainly erroneous or inconsistent with the regulations are not entitled to deference by a reviewing court. Koch Refining Co. v. U.S. Dept. of Energy, 658 F.2d 799, 803 (TECA 1981). Applying these standards to the facts presently before this Court, I conclude that DOE properly found that Consumers had failed to comply with the regulatory reporting requirements.
XT , T , .. .. , , , , Nor do 1 fmd particularly meaningful ,, , ., . . , , , , , ., , ,. that the district court concluded that partic- ... . ,, „ .... , _ ipation in the Entitlements Program was ,? . mandatory for all refiners since the regula- , ". . ... . tory reporting requirements themselves are , ; T ,, ... m^ory. In summary, the majority opimon produces “ extraordinary result: prof am Plants who fail to comply ^ *** f the ^porting requirements ñnd ^emselves m the same or better positl0n than pr0^ram Participants who dilicomply with the reporting requirements-